Order entered October 1, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00557-CR

                     ARIEL DANIEL ERIVES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-85054-2019

                                     ORDER

      On July 9, 2021, appellant requested official court reporter Karla Kimbrell to

prepare the reporter’s record in this appeal. That record was due on August 24,

2021. When it was not filed, we notified Ms. Kimbrell by postcard dated August

26, 2021 and directed her to file the reporter’s record by September 25, 2021. To

date, the reporter’s record has not been filed and we have had no communication

from Ms. Kimbrell.
      We ORDER court reporter Karla Kimbrell to file the complete reporter’s

record in this appeal within THIRTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable

Benjamin Smith, Presiding Judge, 380th Judicial District Court; Karla Kimbrell,

official court reporter, 380th Judicial District Court; and counsel for all parties.


                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE